Exhibit 10.3

2013 EXECUTIVE OFFICER BONUS PROGRAM

2013 Target Bonus

On July 30, 2013, the Compensation Committee (the “Compensation Committee”) of
the Board of Directors of NeoPhotonics Corporation (the “Company”) approved
target bonuses for 2013 for its “named executive officers” (as defined in
Item 402(a)(3) of Regulation S-K promulgated by the Securities and Exchange
Commission) in the amounts set forth below.

 

Named Executive Officer

  

2013 Target
Bonus
Percentage(1)

 

 

2013 Target
Bonus Amount(2)

 

Timothy S. Jenks, President and Chief Executive Officer

  

 

75

% 

 

$

270,000

  

James D. Fay, Senior Vice President and Chief Financial Officer

  

 

45

  

 

 

135,000

  

Dr. Raymond Cheung, Senior Vice President and Chief Operating Officer

  

 

40

  

 

 

132,389

(3)

Dr. Wupen Yuen, Senior Vice President of Product and Technology Development

  

 

40

  

 

 

104,000

  

Benjamin L. Sitler, Senior Vice President of Global Sales and Product Management

  

 

40

  

 

 

100,000

  

 

(1)

Target bonuses percentages are expressed as a percentage of 2013 base salary.

(2)

To the extent the applicable base salary is adjusted in 2013, the dollar amount
resulting from the target bonus percentage would be adjusted for the pro rata
portion of the year in which the adjusted salary applies.

(3)

The Target Bonus Amount is calculated in U.S. dollars at the applicable exchange
rate and Dr. Cheung’s actual bonus, if any, will be paid in RMB.

The Compensation Committee structured target bonuses for the fiscal year 2013 so
that payouts would be determined based in part on achievement against corporate
objectives, including:

·

U.S. GAAP revenue for the fiscal year 2013;

·

Non-GAAP gross margin for the fiscal year 2013;

·

Non-GAAP net income from operations for the fiscal year 2013; and

·

U.S. GAAP revenue from new products for the fiscal year 2013.

For target bonuses for the fiscal year 2013, the Compensation Committee
established performance goals for each of the above metrics that are aligned
with corporate objectives. While these various performance goals were selected,
they are merely non-binding guidelines to be used as one factor in determining
the actual bonuses earned.

It is expected that, in the first quarter of 2014, the Compensation Committee
will review the Company’s fiscal year 2013 corporate performance against each of
the corporate goals and other aspects of corporate and individual performance to
determine any actual bonus awards for performance related to the fiscal year
2013.